DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 05/13/2022.
Response to arguments
Claims 1, 3, 9, 11, 13 and 15 have been amended. Claims 4, 12 and 16 are cancelled. 
The previous objection to claims 3, 11, 13 and 15 are withdrawn responding to the amendments to claims 3, 11, 13 and 15.
The previous rejection to claims 4, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn responding to the amendments to claims 13 and cancelled to claims 4 and 6.
An Electronic Terminal Disclaimer filed on 05/12/2022 has been recorded and approved 05/12/2022. Therefore the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-3, 5-11, 13-15, 17-19 and 20 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/14/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5-11, 13-15, 17-19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Liao et al. (U.S 2015/0029866) and NPL-Huawei et al. “L2 UE Relay Technology consideration for wearable”, 3GPP DRAFT: R2-162642, Date 11-15 April, 2016.
Regarding in claims 1, 9 and 13. Liao, discloses method for the remote UE can select the relay UE by consideration on any other requirement, e.g., to determine if a candidate relay UE has the same group identifier with the remote UE its own and remote UE may transmit relay discovery responses respectively to the selected relay UEs. R2-162642, discloses L2 UE Relay means that forwarding layer for the data or signaling of a remote UE is located the radio layer such as PDCP, RLC, or even MAC sublayer between a UE and eNB.
However, none of Liao, R2-162642 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to sending, by the remote terminal device, the ADP-layer PDU to a relay terminal device, wherein, in an user-plane protocol stack corresponding to the first interface, a layer located below the ADP layer corresponds to a Device-to-Device (D2D) communication technology adopted between the relay terminal device and the remote terminal device as recited in the context of claims 1, 9 and 13. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-3, 5-8, 10-11, 14-15, 17-19 and 20 depend from claims 1, 9 and 13 are allowed since they depend from allowable claims 1, 9 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/21/2022